Citation Nr: 1827295	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to August 25, 2015.

2.  Entitlement to a compensable rating for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 10 for residuals of a traumatic brain injury prior to October 16, 2010, and a compensable rating thereafter.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to September 2006. 

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran attended a Video Conference hearing before one of the undersigned Veterans Law Judges (VLJ).  

In August 2014, the Board remanded the case for further development.

The Veteran testified at a second hearing before one of the undersigned VLJs in May 2017.  

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  Moreover, the Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2015).  In a September 2017 letter, the Board advised the Veteran of his right to another hearing before the third member of the panel pursuant to Arneson.  In a written response dated in September 2017, the Veteran elected to waive his right to a third hearing before that individual.  

The issues of entitlement to increased evaluations for a headache disorder and residuals of a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

For the appeals period prior to August 25, 2015, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence of record did not demonstrate that the Veteran's PTSD caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 70 percent for PTSD prior to August 25, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for an increased rating in February 2013.  A March 2014 rating decision on appeal denied entitlement to an evaluation higher than 70 percent for PTSD.  The Veteran perfected an appeal as to that rating decision.  Subsequently, a September 2015 rating decision increased the rating to 100 percent disabling, from August 25, 2015.  The rating of the psychiatric disability for the appeal period prior to that date remains before the Board.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A VA examination was conducted in March 2014.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he was divorced.  He lived with his 14 year old son, with whom he had a good relationship.  The Veteran's girlfriend also lived with them.  He described this as a good relationship.  He had friends but they did not live in the area.  The Veteran reported that he had become increasingly more socially isolated in the past years, and was not comfortable in social situations.  He did attend his son's sporting events.  The Veteran had been employed as a salesman for the past month, but he expected to quit.  The Veteran explained that he did not realize that he had to cold-call potential customers, and he got too anxious doing so.  He also worked as an independent contractor with Comcast as a bill collector.  

On examination, his appearance was normal and he was appropriately groomed.  There was no psychomotor agitation or retardation.  His attitude was cooperative.  Speech was fluent and coherent, with no pressure or latency.  His mood was anxious and depressed.  His affect was appropriate.  He denied any hallucinations.  The Veteran's thought flow was spontaneous, linear, logical, and goal directed.  There were no delusions or thoughts of harm.  The Veteran denied suicidal and homicidal ideation.  He was alert and oriented to all spheres.  His memory was intact and attention was good.  His judgment and insight were fair, and he recognized that he needed help.  The Veteran reported chronic sleep problems and nightmares every night.  He reported panic attacks, situationally specific and frequent.  His impulse control was fair.  There were no recent episodes of violence.

A May 2014 treatment record noted that the Veteran was seeking treatment for coping skills in relation to PTSD symptoms.  He endorsed some symptoms of depression but denied suicidal or homicidal ideations.  The Veteran was "well supported by his fiancée and family."  He was also employed part-time as a debt collector and had a part time landscaping business. 

On a February 2015 treatment record, the Veteran was noted to have gotten married in July 2014.  His wife described the Veteran as having an "up and down mood" with outbursts of anger.  She did not endorse a feeling that the Veteran would become physically violent towards her or others in the family.  The Veteran reported that he currently worked as a landscaper and bill collector.  The Veteran and his wife expressed that generally their relationship was good and that there was minimal marital conflict, but noted that they would like to improve their skills and to have a healthy relationship and establish a "normal" environment for themselves and son. 

A March 2015 treatment record noted that the Veteran was alert, oriented, and in no acute distress.  His mood was dysphoric and accompanied by a constricted range of affect.  His speech was goal directed, and normal in rate, tone, and production.  His memory for recent and remote events was intact.  Perceptions were reality based. Thought processes were linear.  No evidence of hallucinations or delusions was observed.  Suicidal and homicidal ideation was absent. 

A May 2015 treatment record noted that the Veteran had moderate to severe PTSD.  He had discontinued all medications due to side effects.  He denied suicidal ideation.  He described an incident where he lost his cool and cursed at a customer.  He had been working in landscaping. 

Later that month, the Veteran reported that he did landscaping for a living and had been very busy lately.

A June 2015 treatment record noted that the Veteran "continues to have issues with sleep, mood, irritability, and intrusive memories.  His avoidance runs deep as a means to protect himself.  He is participating in a great deal of avoidant behaviors and risky behaviors.  These risky behaviors could cause patient to lose what he finds most valuable."

On VA examination conducted in August 2015, the Veteran reported that he lived with his wife and son, and that he had no other close relationships other than his brother-in-law.  "My brother-in-law is the guy with me.  He is with me during the day and my wife is with me in the evening.  He works with me in the landscaping and is kind of like my aid to make sure I don't forget something and that I stay in line. He is my voice of reason."  The Veteran related that he could not hold a job and had lost many.  He stated that he started a landscape business to have something to do and to try to feed his family.  "I have a master's degree, but I can't physically walk into a building and work for 8-10 hours a day because I lose it."  The Veteran reported that he had been fired from a job for threatening to kill the VP of the company.  "She was nice to me because she had known me since the 7th grade and didn't press charges.  I am trying to make the best of a really shitty life and cover up for my son.  There is no doubt that if I didn't come home from the last one, it would have been better."  The Veteran reported that he recently joined a veterans' bee group and had honey bees.  "I just do whatever I need to do to stay busy."  He spent a lot of his time sitting in his garage by himself.  "My life is ruined from what it was 5 years ago, and definitely what it was in 2003."  He did not appear as able to effectively cope on his own in a daily routine.

The examiner noted that the Veteran had an MBA, but had been unable to hold a job and has lost or left many.  He tried less paying jobs working outside, but had the same problems and was unable to function.  He started his own landscaping business so that he could have some control over his work situation, but he was not able to support his family with it.  His wife's brother worked with him and, according to the Veteran, was more like a caregiver and was there so he doesn't go off.  The examiner stated that "rather than support his family, it seems this endeavor is more of a work therapy situation that helps him stay busy and gives him an outlet to attempt at being productive.  After repeated employment attempts, it is clear that this is the best he can do at this time."

On examination, the Veteran's attitude was frustrated and non-trusting.  His speech was rambling and coherent.  His mood was depressed, angry, and overwhelmed.  His affect was tense and tearful.  There were no hallucinations or delusions.  The Veteran had no suicidal/homicidal ideation.  He was alert and oriented to all spheres.  The examiner stated that the Veteran had "problems with trust, isolative, frequent tearfulness, night sweats, chronic muscle tension, low frustration tolerance, overwhelmed, unable to effectively cope."

The Veteran's wife provided a written statement dated in September 2015 describing the extent of the Veteran's PTSD symptoms.  She described his emotional volatility, inability to keep and job, poor hygiene, and social isolation.  A statement from the Veteran's brother-in-law in September 2015 noted that he had lived the Veteran and his wife for the past two years.  He described the Veteran's angry outbursts, poor hygiene, and social isolation.

Analysis

The RO granted a 100 percent rating for the Veteran's PTSD based upon the August 25, 2015 VA examination findings.  The 100 percent rating was assigned from the date of that examination.  

The August 2015 VA examination report reflected total occupational and social impairment; difficulty in adapting to work; near-continuous panic affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to a worklike setting; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; panic attacks more than once a week; mild memory loss; depressed mood; chronic sleep impairment; anxiety; and suspiciousness.

In contrast, the March 2014 VA examination shows that the Veteran was working, thus there was no showing that his PTSD resulted in total occupational impairment.  Further, on that examination, the Veteran characterized his relationships with his son and then-girlfriend (whom he would marry a few months later) as good.

In February 2015 the Veteran reported that he currently worked as a landscaper and bill collector, and he and his now-wife expressed that generally their relationship was good and that there was minimal marital conflict.  In May 2015 the Veteran reported that he did landscaping for a living and had been very busy lately.

Thus, the record prior to August 25, 2015 indicates that the Veteran was working as a landscaper and bill collector and that he had a generally good relationship with his son and his wife, whom he married in 2014; the probative evidence of record does not tend to show that the Veteran's PTSD was productive of total occupational and social impairment for the period on appeal prior to August 25, 2015.  

Additionally, the Veteran did not experience the gross distortion of reality described in the criteria for a 100 percent rating.  The Veteran has consistently been described as oriented, with clear speech and logical thoughts.  Thus, a rating in excess of 70 percent is not warranted at any time prior to August 25, 2015.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A disability rating in excess of 70 percent for PTSD prior to August 25, 2015 is denied.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 remand, the Board noted that there was additional evidence pertaining to the Veteran's headache disorder and traumatic brain injury that had not been considered by the RO, namely a March 2014 VA PTSD examination.  The Board found that clarification was needed to differentiate what symptoms are attributable to the Veteran's PTSD versus those which are residuals of his traumatic brain injury; and whether an October 2010 examination report reflected an improvement in the Veteran's memory or a mere continuation of mild memory problems.  

Subsequently, a February 2016 VA physician's opinion was obtained addressing these matters.  

The RO has not issued a supplemental statement of the case (SSOC) readjudicating the claims for a compensable rating for migraine headaches and for an initial disability rating in excess of 10 for residuals of a traumatic brain injury prior to October 16, 2010, and a compensable rating thereafter.  The SSOC issued in February 2016 only pertained to the matter of an increased rating for PTSD.  As the remand specifically directed the RO to consider the March 2014 examination, and the record now includes additional relevant evidence in the form of the February 2016 medical opinion, another remand is necessary in order for the RO to readjudicate these issues.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of an initial compensable rating for migraine headaches and for an initial disability rating in excess of 10 for residuals of a traumatic brain injury prior to October 16, 2010, and a compensable rating thereafter.  The March 2014 examination and the February 2016 medical opinion, along with any other relevant evidence of record, must be considered in the readjudication.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________                              ________________________
             DEREK BROWN                                                Michael J. Skaltsounis                              
           Veterans Law Judge,                                               Veterans Law Judge, Board of Veterans' Appeals                                             Board of Veterans' Appeals



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


